Citation Nr: 0809383	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-03 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right leg associated with 
diabetes mellitus, type II.

3.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left leg associated with 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and October 2005 decisions 
by the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The August 2005 
decision granted service connection for peripheral neuropathy 
of the legs secondary to diabetes mellitus, type II, rated 0 
percent.  A Notice of Disagreement (NOD) was filed in 
September 2005, and a Statement of the Case (SOC) was issued 
in October 2005.  The October 2005 decision granted service 
connection for PTSD rated 10 percent, satisfying an issue 
previously on appeal.  An NOD to the assigned evaluation was 
filed in November 2005, however, and an SOC was issued that 
same month.  The veteran perfected both appeals with the 
timely filing of a VA Form 9, Appeal to Board of Veterans' 
Appeals, filed in February 2006.  A Supplemental SOC (SSOC) 
was issued in October 2006, and the consolidated appeals are 
now before the Board.

The veteran requested both a Decision Review Officer (DRO) 
hearing and a Board hearing via videoconference technology in 
connection with his appeals.  The DRO hearing was conducted 
in April 2006, but the veteran failed to report for a Board 
hearing scheduled in April 2007, without explanation.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 2003 
decision on the grounds that there was no current diagnosis 
of PTSD shown, and no stressor was alleged or verified; this 
decision was not appealed.

2.  Evidence received since the May 2003 decision had not 
been previously considered by agency decisionmakers, was not 
cumulative or redundant, related to an unestablished fact, 
and raised a reasonable possibility of substantiating the 
claim.

3.  From the effective date of service connection, PTSD is 
manifested by occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
anxiety, chronic sleep impairment, depression, and difficulty 
with social interaction.

4.  Peripheral neuropathy of the right leg is manifested by 
subjective complaints of toe numbness and interference with 
balance; objective testing is negative.

5.  Peripheral neuropathy of the right leg is manifested by 
subjective complaints of toe numbness and interference with 
balance; objective testing is negative.


CONCLUSIONS OF LAW

1.  New and material evidence had been submitted to reopen a 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2007); 38 C.F.R. § 3.156(a) (2007).

2.  The criteria for a 30 percent evaluation for PTSD are met 
from the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a compensable evaluation for peripheral 
neuropathy of the right leg associated with diabetes 
mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.124a, Diagnostic Code 8520 (2007).

4.  The criteria for a compensable evaluation for peripheral 
neuropathy of the left leg associated with diabetes mellitus, 
type II, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim.  Proper notice will 
inform the claimant of the information and evidence that VA 
will seek to provide and that which the claimant is expected 
to provide.  Additionally, proper notice should invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  This notice was provided with respect 
to a reopened claim of service connection for PTSD in 
February 2005 correspondence.

Section 5103(a) requires that the Secretary notify the 
claimant that in order to substantiate a claim for a higher 
rating the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant on November 10, 2005, and March 20, 2006, 
that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ, and was informed of VA policies in 
assigning effective dates and evaluations.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
SSOC dated in October 2006, after the notice was provided.  

Moreover, the Board finds that the veteran had actual notice 
of the criteria, evidence, and information needed to support 
his claim for increased evaluation.  Evaluation of his 
neurological disability does not require specific notice of 
the criteria for a higher evaluation, as no specific findings 
are required beyond a showing of worsening of the condition 
and its occupational and social impact.  The criteria for 
evaluation of PTSD do include specific findings which would 
not be clearly evident in merely showing a disability is 
"worse."  However, in February 2006 correspondence, the 
veteran listed these specific findings and related hem to his 
disability in support of the claim for increased rating.  
Clearly he is aware of the specific rating criteria.

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records from the VA Medical Center (VAMC) in West Haven, 
Connecticut.  The veteran submitted private treatment records 
from Dr. GVR and Dr. S, as well as records from the New Haven 
Vet Center.  The veteran testified before a DRO in April 
2006; he did not appear for a scheduled hearing with a 
Veterans Law Judge in April 2007.  The appellant was afforded 
VA medical examinations in March and July 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evaluation of Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

PTSD

Although the RO reopened the claims of service connection for 
left and right hip pain in June 2003, the Board is required 
to first consider whether new and material evidence had been 
presented before the merits of claim can be considered.  The 
Board can make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence at the time of the May 2003 denial of service 
connection for PTSD consisted of service personnel and 
treatment records, as well as VA treatment records.  Service 
connection was denied because there was no stressor alleged 
or verified, nor was a diagnosis of PTSD shown.

Since that decision, the veteran has submitted a detailed 
stressor allegation, additional VA treatment records showing 
a diagnosis of PTSD, private medical records, and Vet Center 
records.  As the lack of diagnosis or stressor formed the 
basis for the prior denial, the new evidence and information 
is clearly new and material, as it addresses those items.  
The claim was properly reopened by the RO.

The issue before the Board concerns the assigned initial 
evaluation for PTSD, which is rated under Diagnostic Code 
9411 according to a general set of criteria applicable to 
psychiatric disabilities.  The criteria for evaluating 
psychiatric disabilities are found in the General Rating 
Formula for Mental Disorders at 38 C.F.R. § 4.130, which 
provide for the following:  

A noncompensable rating is assigned if a 
mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication. 

A 10 percent rating is in order if the 
psychiatric disorder results in 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is warranted when the 
disorder causes occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events). 

A 50 percent rating is in effect when the 
mental disorder produces occupational and 
social impairment with reduced 
reliability and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. 

A 70 percent rating is warranted in 
situations where the psychiatric 
disability brings about occupational and 
social impairment, with deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when the 
veteran's psychiatric problem results in 
total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name. 

General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130.

VA treatment records from VAMC West Haven for the period of 
October 2004 to October 2006 reveal negative depression 
screens in October 2004, September 2005, and Septembers 2006.  
However, the veteran did report nightmares and flashbacks 
about Vietnam in response to news of the war in Iraq and 
images of hurricane damage, beginning in September 2005.  By 
September 2006, the veteran stated he was stressed at work, 
but could function.  The veteran also stated that he was 
primarily treated by private doctors, and not VA.

Dr. GVR, an endocrinologist, and Dr. S, an ophthalmologist, 
note no treatment for or complaint related to any psychiatric 
condition in treatment records from May 2001 to April 2005.

Vet Center records reveal that the veteran began to seek 
individual counseling in December 2004.  During his initial 
intake interviews, the veteran reported some suicidal 
ideation without plan or intent, as well as being upset over 
the death of a friend in Vietnam.  There was no evidence of 
thought disorders, but short term memory was impaired.  The 
veteran reported nightmares, and was hypervigilant.  He would 
sweep visually for mines and booby traps, and liked to double 
check that doors and windows were locked.  The veteran stated 
that he preferred to stay isolated at home.  He is close to 
his family and has few friends.  He feels cut off.  He broke 
down during interview in February 2005, and the counselor 
noted increased anxiety.  The veteran reported nightmares and 
dreams of Vietnam; he had difficulty sleeping, and was given 
medication to assist with that in March 2005.  A February 
2005 report indicates a diagnosis of PTSD, as well as "rule 
out" dysthymia.

During a July 2005 VA examination, the veteran reported sleep 
disturbances with nightmares, some avoidance of war-related 
stimuli, intrusive memories of Vietnam, tendency toward 
isolation, and episodes of dysphoria with suicidal ideation.  
He also stated that his wife complained of his short temper.  
The veteran had his own business as a construction 
contractor.  He works around the house, and has a good 
relationship with his family, in particular his grandson.  
Mood was normothymic on interview.  There was no evidence of 
impulse control or impaired thought processes.  Affect was 
slightly flattened.  The examiner diagnosed PTSD, but stated 
that symptoms were fairly mild.  A Global Assessment of 
Functioning (GAF) score of 70, indicating the veteran had 
mild impairment but overall was functioning well, was 
assigned.

At an April 2006 DRO hearing, the veteran became visibly 
upset and had to stop the hearing for a short time when 
discussing his Vietnam experiences; the ongoing war in Iraq, 
with many deaths and injuries due to explosions, reminded him 
of the death of a friend from a landmine.  He reported 
growing depressed at times, and frequently slowed his pace at 
his business to relieve stress.  He is able to conduct 
business over the phone, but grows anxious at times and must 
take a break.  Business has decreased over the last three 
years.  He prefers to stay home and not socialize, but does 
so periodically for his wife.  He has difficulty sleeping, 
and drinks alcohol at night to help him fall asleep faster.  

The Board finds that the reported PTSD symptomatology 
warrants assignment of a 30 percent evaluation, and no 
higher.  The veteran reports regular nightmares and sleep 
disturbance, as well as intermittent depression.  There are 
objective reports of memory loss, anxiety, and hyperarousal.  
These symptoms have appeared without regard to outside 
stress.  The veteran has continued to function fairly well, 
with a successful business and close family relationship, but 
there has been some impairment of his occupational and social 
functioning.  He has slowed his pace at work, where he is 
self employed, and he avoids socializing when possible.  The 
impairment in functioning is more than mild or transient, 
warranting assignment of the next higher, 30 percent 
evaluation.  Because the veteran continues to function at a 
relatively high level, a 50 percent evaluation is not 
warranted.  Staged ratings are not appropriate, as the 
reported symptoms have been consistently reported throughout 
the appellate period.

Peripheral Neuropathy

The veteran is service connected for peripheral neuropathy of 
the left and right legs secondary to his long standing 
service connected diabetes mellitus, type II.  The 
disability, though currently included as part of the 
underlying disease because it was found to be noncompensable, 
could be entitled to a separate evaluation under Diagnostic 
Code 8520, which provides ratings for paralysis of the 
sciatic nerve.  This Code best reflects the location and 
manifestations of the diabetic neuropathy.  Diagnostic Code 
8520 provides that mild incomplete paralysis is rated 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; moderately severe incomplete paralysis is 
rated 40 percent disabling; and severe incomplete paralysis, 
with marked muscular atrophy, is rated 60 percent disabling.  
Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Private treatment records from Dr. GVR noted left leg 
weakness in April 2005.  The doctor did not diagnose a 
neuropathy, but indicated it was a possible cause of the 
complaints.  Additional testing, not included in the provided 
records, was recommended to determine if the complaints were 
related to lumbar spine radiculopathy.  No right leg problems 
or complaints were indicated.

VA treatment records for the period of October 2004 to 
October 2006 reveal complaints of bilateral foot numbness.  
Testing in October 2004 showed intact sensation on a 
monofilament test.  Hair was sparse.  Testing was also normal 
in September 2005 and September 2006.

On March 2005 VA examination, the veteran reported that he 
had numbness of the toes and balls of his feet since his 
diagnosis with diabetes.  The numbness is constant and 
steady.  He denied paresthesia, dysthesia, or other sensory 
abnormalities.  The veteran stated that sometimes he feels 
"off balance" because of his feet.  Physical examination 
showed normal sensation to monofilament testing.  The 
examiner diagnosed peripheral neuropathy based on subjective 
reports of symptoms.  He specified that there were no 
objective findings on examination.

The veteran testified during his April 2006 DRO hearing that 
he experienced tingling and numbness of the legs that made 
him feel unsteady when walking.  The left leg was worse than 
the right, as it on occasion became stiff and painful.  

No compensable evaluation is warranted for either the left or 
right leg peripheral neuropathy.  No functional impairment is 
objectively shown of either leg; the veteran's subjective 
complaints of numbness are in fact contradicted by the 
objective findings of repeated normal monofilament tests.  He 
reports feeling unsteady or off balance, but these reports 
are unsupported by the medical evidence, and represent only 
occasional complaints.  There cannot be said to be even a 
mild impairment of either leg due to peripheral neuropathy.




ORDER

Entitlement to a 30 percent evaluation for PTSD is granted 
from the effective date of service connection, subject to the 
laws and regulations governing payment of monetary benefits.

Entitlement to a compensable evaluation for peripheral 
neuropathy of the right leg associated with diabetes 
mellitus, type II, is denied.

Entitlement to a compensable evaluation for peripheral 
neuropathy of the left leg associated with diabetes mellitus, 
type II, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


